WillA.RD, A. J.
I concur with the majority of the Court to the extent of holding that the defendants were not bound to plead to the writ after the confession of judgment was set aside. It appears that the writ was issued as matter of form merely in order to carry into effect the terms of the confession previously made. Had the writ been issued and served in the first instance for the purpose of actual prosecution and a declaration filed, and subsequently had a judgment by confession been entered upon setting aside the confession for want of authority to make it, I think the defendants would be bound to plead to the declaration. But that does not appear to be the case before us.